Opinion issued September 18, 2014.




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-14-00171-CV
                             ———————————
                     IN RE PATRICIA ANN POTTS, Relator



             Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Patricia Ann Potts, has filed a petition for a writ of mandamus,

seeking an order instructing the local administrative judge to issue an order

granting relator permission to file litigation against real party in interest, Affiliated
Computer Services, Inc., and vacating a dismissal order in the underlying trial

court cause.1

      We deny the petition.



                                     PER CURIAM


Panel consists of Justices Higley, Bland, and Sharp.




1
      The petition identifies the underlying case as Patricia A. Potts, on behalf of her Minor
      Child, Ally William v. Affiliated Computer Services, Inc., Cricket Communications, Inc.,
      and Community Resource Credit Union, Cause No. 2012-55959, in the 55th District
      Court of Harris County, Texas, the Honorable Jeff Shadwick presiding.


                                             2